Case 14-51720
        Case 3:19-cv-01367-JAM
                Doc 1703 Filed 09/04/19
                                DocumentEntered
                                         1 Filed09/04/19
                                                 09/04/1909:54:13
                                                           Page 1 ofPage
                                                                     4   1 of 4



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT


In re:                                            Chapter 11

O.W. BUNKER HOLDING NORTH                         Case No. 14-51720 (JAM)
AMERICA INC., et al.,                             (Jointly Administered)

               Debtors.


                            NOTICE OF APPEAL BY THE
                     O.W. BUNKER USA INC. LIQUIDATING TRUST

         The O.W. Bunker USA Inc. Liquidating Trust (the “OW USA Trust”) hereby appeals,

pursuant to 28 U.S.C. § 158(a) and Rules 8001, 8002, and 8003 of the Federal Rules of

Bankruptcy Procedure, from the Memorandum of Decision Granting Dolphin’s Motion for

Summary Judgment and Denying OWB USA Trust’s Motion for Summary Judgment [Docket No.

1684] (the “Order”) and the Judgment [Docket No. 1685] (the “Judgment”). The Bankruptcy

Court entered the Order and Judgment on August 19, 2019.           The Order denied the relief

requested by the OW USA Trust in its Motion for Summary Judgment Recharacterizing Dolphin

Marine Fuel LLC’s Asserted 11 U.S.C. § 503(b)(9) Administrative Expenses as Non-Priority

General Unsecured Claims [Docket No. 1539].

         The names of all parties to the order appealed from, and the names, addresses, and

telephone numbers of their respective attorneys, are as follows:
Case 14-51720
        Case 3:19-cv-01367-JAM
                Doc 1703 Filed 09/04/19
                                DocumentEntered
                                         1 Filed09/04/19
                                                 09/04/1909:54:13
                                                           Page 2 ofPage
                                                                     4   2 of 4




                  Party                                     Attorneys
Appellant:                                Michael R. Enright, Esquire
O.W. Bunker USA Inc Liquidating Trust     Patrick M. Birney, Esquire
                                          Robinson & Cole LLP
                                          280 Trumbull Street
                                          Hartford, CT 06103
                                          Telephone: (860) 275-8299
                                          menright@rc.com
                                          pbirney@rc.com

                                          Natalie D. Ramsey, Esquire
                                          Davis Lee Wright, Esquire
                                          Robinson & Cole LLP
                                          1000 N. West Street, Suite 1200
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 516-1703
                                          nramsey@rc.com
                                          dwright@rc.com

Appellee:                                 J. Stephen Simms, Esquire
Dolphin Marine Fuels LLC                  Simms Showers, LLP
                                          201 International Circle
                                          Baltimore, Maryland 21030
                                          Telephone: (401) 783-5795
                                          jssimms@simmsshowers.com




                                        -2-
Case 14-51720
        Case 3:19-cv-01367-JAM
                Doc 1703 Filed 09/04/19
                                DocumentEntered
                                         1 Filed09/04/19
                                                 09/04/1909:54:13
                                                           Page 3 ofPage
                                                                     4   3 of 4



Dated: September 3, 2019                    Respectfully submitted,

                                            ROBINSON & COLE LLP

                                            /s/ Davis Lee Wright
                                            Michael R. Enright, Esq. (ct10286)
                                            Patrick M. Birney, Esq. (ct19875)
                                            280 Trumbull Street
                                            Hartford, Connecticut 06103
                                            Telephone: (860) 275-8299
                                            menright@rc.com
                                            pbirney@rc.com

                                            -and-

                                            Natalie D. Ramsey, Esquire
                                                   (admitted pro hac vice)
                                            Davis Lee Wright, Esquire (ct30344)
                                            Robinson & Cole LLP
                                            1000 N. West Street, Suite 1200
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 516-1703
                                            nramsey@rc.com
                                            dwright@rc.com

                                            Counsel for the O.W. Bunker USA Inc.
                                            Liquidating Trust




                                      -3-
Case 14-51720
        Case 3:19-cv-01367-JAM
                Doc 1703 Filed 09/04/19
                                DocumentEntered
                                         1 Filed09/04/19
                                                 09/04/1909:54:13
                                                           Page 4 ofPage
                                                                     4   4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2019, a copy of foregoing Notice of Appeal was
filed electronically and served by e-mail to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s CM/ECF System.


                                                      /s/ Davis Lee Wright
                                                      Davis Lee Wright, Esq. (ct30344)
                                                      ROBINSON & COLE LLP
                                                      1000 N. West St., Suite 1200
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 295-5053
                                                      Facsimile: (302) 351-8618
                                                      dwright@rc.com

                                                      Counsel for O.W. Bunker USA Inc.
                                                      Liquidating Trust




                                                -4-
